Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered May 16, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to move in the court of first instance to withdraw his plea, the defendant failed to preserve for appellate review the issue of the sufficiency of the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Blount, 129 AD2d 719). Nor is reversal warranted in the interest of justice inasmuch as the plea allocution satisfied the requirements of People v Harris (61 NY2d 9; see also, People v Buckhannon, 108 AD2d 818). The defendant’s conclusory assertions at sentencing did not warrant any further inquiry and the court did not err in imposing sentence. Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.